Exhibit 99.1 FOR IMMEDIATE RELEASE TUESDAY SEPTEMBER 20, 2016 SOTHERLY HOTELS INC. ENTERS INTO AGREEMENT TO PURCHASE CONDO HOTEL COMMERCIAL UNIT Williamsburg, Virginia – September 20, 2016 – Sotherly Hotels Inc. (NASDAQ: SOHO) (the“Company”) today announced that the Company has entered into an agreement (the “Agreement”) to purchase the hotel commercial unit of the Hyde Resort & Residences (the “Hotel”) located in Hollywood, Florida for $4.25 million. The Agreement includes the purchase of the hotel commercial unit, which consists of the designated lobby and front desk areas, offices, and other spaces. In addition, the Company will enter into a lease for the 400-space parking garage and meeting rooms of the Hotel, as well as an agreement to operate and manage the condominium association.
